Citation Nr: 1760930	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  17-39 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona


THE ISSUE

Entitlement to a rating in excess of 20 percent, since February 22, 2017, for lumbar spine fracture residuals.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel



INTRODUCTION

The Veteran served in the U.S. Navy from November 1942 to June 1946.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2017 rating decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to aid and attendance has been raised by the record in a November 2017 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2017).

The appeal is REMANDED to the AOJ. VA will notify the Veteran if further action is required.


REMAND

The Board has determined that a new VA examination is required and, therefore, the appeal is REMANDED as discussed below.

1.  REASONS FOR THE REMAND:

In the report of the March 2017 VA examination, the examiner stated repeatedly that the Veteran's current lumbar spine disorders, including spondylolisthesis, spinal stenosis, degenerative disc disease (DDD), and spondylosis, and the resulting limitation of motion and pain, are unrelated to his service-connected lumbar spine fracture residuals. The examiner gave no explanation for this conclusion. Therefore, this examination is inadequate and a new examination is required.

It appears that the RO is continuing to work on the issue currently on appeal, in that an addendum medical opinion was ordered on December 11, 2017. The RO is reminded that it does not have jurisdiction to order development when an issue is on appeal to the Board. 

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.

2.  Schedule the Veteran for a VA lumbar spine examination WITH A PHYSICIAN to obtain an opinion as to the current nature of his lumbar spine disorder. All indicated tests and studies should be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

IF THE EXAMINER CONCLUDES THAT ANY OR ALL OF THE VETERAN'S CURRENT LUMBAR SPINE DISORDERS ARE NOT PART OF HIS SERVICE-CONNECTED DISORDER (I.E. THEY ARE NOT RESIDUALS OF HIS IN-SERVICE LUMBAR SPINE FRACTURE), THE EXAMINER MUST PROVIDE AN EXPLANATION AS TO HOW AND WHY HE/SHE REACHED THAT CONCLUSION.

3.  Readjudicate the issue on appeal. If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).




